Citation Nr: 0727434	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
keratopathy, status post-extracapsular cataract extraction, 
in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of the hearing is of record.


FINDING OF FACT

The keratopathy, status post-extracapsular cataract 
extraction, in the left eye is manifested by impaired vision 
and occasional pain; the veteran is not blind in the right 
eye.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but not 
higher, for keratopathy, status post-extracapsular cataract 
extraction, of the left eye have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.383, 4.75, 4.20, 4.78, 
4.84a, Diagnostic Codes 6001, 6070, 6077 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the veteran was provided the 
required notice, to include notice that the veteran should 
submit all pertinent evidence in his possession and notice 
concerning the effective date element of his claim, by 
letters mailed in June 2004 and June 2006.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
after the completion of all indicated development, the RO 
readjudicated the veteran's claim.  There is no indication or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations.  At the hearing before the 
undersigned, the veteran testified that he had recently 
received VA outpatient treatment but he also indicated that 
there had been no change in the condition of his left eye for 
the last 2 years.  The record was kept open for the veteran 
and his representative to submit any additional records they 
believed were pertinent, but no documents were submitted.  
The Board is unaware of any outstanding evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran is in receipt of a 30 percent rating, which 
represents the initial rating assignment.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (providing that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.

Under 38 C.F.R. § 4.75 (2006) the best distant vision 
obtainable after best correction by glasses will be the basis 
for rating, except in cases of keratoconus in which contact 
lenses are medically required.  

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. §3.383(a)(1) 
(2006).

Analysis

The veteran contends that he should be granted a higher 
disability rating because he has marked decrease in visual 
acuity, increased blurring, and increased areas of blackness 
in the visual field of the left eye.  The record reflects 
that the veteran underwent extracapsular cataract extraction 
of the left eye in September 2002, and that he has 
keratopathy due to this procedure.

keratitis is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6001.

The record reflects that the veteran is not blind in his 
right eye.  Therefore, the visual acuity in that eye is 
considered 20/40 or better for rating purposes.  Blindness in 
one eye with visual acuity of 20/40 in the other eye is 
considered 30 percent disabling.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  Therefore, it is clear that the 
veteran is not entitlement to more than a 30 percent rating 
on the basis of visual impairment.  

Although the veteran has keratopathy rather than keratitis, 
the December 2004 VA examiner stated that the condition was 
painful.  In the most recent VA examination conducted in June 
2006, the veteran complained of occasional pain in the left 
eye, but noted that it had been minimal recently.  Therefore, 
the Board has determined that throughout the initial rating 
period the veteran is entitled to an additional 10 percent 
rating, but not more, on the basis of occasional pain.   

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  


Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left eye disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 40 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to an initial rating of 40 percent for 
keratopathy, status post-extra-capsular cataract extraction, 
in the left eye is granted throughout the initial rating 
period, subject to the criteria applicable to the payment of 
monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


